DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 
Claims 1-18 are pending.  Of these, claims 1 and 10 are independent.


Specification/Claim Informality Objections
In the specification, on page 24, line 12, “141” should be --142-- (with reference to the preceding paragraph).

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 
--MEMORY DEVICE AND READ OPERATION BASED ON SELF-REFERENCE SCHEME--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 in lines 12-13 recites “the first sense amplifier includes a current mirror circuit”.  In the specification and the drawings of the present application, the term “sense amplifier” is referenced with 142 in Figs. 6-8, 17, 25-27, etc., as a unit that “senses signals” (e.g., with reference to page 24, line 9 of the specification), thus corresponding to the limitation in claim 1 “a first sense amplifier configured to sense the first signal and the second signal”.  
However, the sense amplifier 142 is not disclosed in the specification and the drawings as including a current mirror circuit.  As such, the meaning/ scope of the term “sense amplifier” as recited in the claim is deemed to be unclear.  
Rather, the specification and the drawings of the present application uses the term “preamplifier” (with reference to 141 in Figs. 6-8, 17, 25-27, etc.), distinct from the “sense amplifier” 142, as a unit that includes “a current mirror circuit”.  As such, the above limitation is understood as --a preamplifier including a current mirror circuit--.  
That is, the read circuit in the claim is understood to include a first sense amplifier (with reference to 142 in Figs. 6-8, 17, 25-27, etc. of the present application) and a preamplifier (with reference to 141 in Figs. 6-8, 17, 25-27, etc. of the present application) including a current mirror circuit.

Claim 10 also recites the same limitation above, thus is rejected for the same reason(s) above for claim 1.

Claims 2-9 and 11-18 respectively depend from claims 1 and 10, thus are rejected for the same reason(s) above for claim 1.

Since this is deemed to be the only rejection remaining in the present application, the examiner initiated an interview with the applicant to present the above issue and propose an examiner’s amendment to remedy the issue, but the applicant did not authorize the proposed examiner’s amendment.  See the attached interview summary.


Allowable Subject Matter
Claims 1-18, insofar as understood (with reference to the 35 USC 112(b) rejections above), would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 (and its dependent claims 2-9), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:
and a first circuit connected to the second node and the third node and configured to cause a third current to flow in the second node based on a potential of the third node (understood in light of Tre and 71a in Figs. 8, 25 and 27 of the present application).

Regarding claim 10 (and its dependent claims 11-18), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:
a [preamplifier] including … a first transistor including a third terminal connected to the second node and a first gate connected to the third node, and a first circuit connected to the first node and the second node and configured to cause a third current to flow in the second node based on a potential of the first node (understood in light of Tre and 71b in Figs. 17, 26 and 27 of the present application).

Among the closest prior art references, US 2018/0277188 A1 (“FUJINO”) discloses a configuration (e.g., Figs. 53 and 59) similar to that of claims 1 and 10 of the present application, including a preamplifier (e.g., 110) including6 a current mirror circuit (e.g., including M29 and M30); however, the first circuit therein (e.g., 113 in Fig. 53, and 114 in Fig. 59) is not connected to the specific nodes as recited in claims 1 and 10 of the present application and is not configured to cause a third current to flow in the second node based on a potential of the third/ first node as recited in claims 1 and 10 of the present application.  The embodiment in Fig. 22 of FUJINO does not include a first circuit as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824